DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 5, 7 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Logan et al, U.S. Patent Application Publication No. 2018/0158288 (hereinafter Logan) combined with Goldstein et al, U.S. Patent Application Publication No. 2008/0240458 (hereinafter Goldstein) in further view of Gunn et al, U.S. Patent Application Publication No. 2015/0032451 (hereinafter Gunn).
	Regarding claim 1, Logan discloses an electronic device comprising a microphone, a processor, and a memory containing instructions that, when executed by the processor, cause the electronic device to:
	receive an audio signal corresponding to an input to the microphone, wherein the input comprises a reference version of a sound and from the audio signal, extract a representation of the sound in the input and store the representation of the sound (see paragraph 0059);
	receive an audio signal corresponding to an acoustic scene observed by the microphone (see paragraph 0043); 
	extract a representation of the observed acoustic scene from the audio signal (see paragraph 0046);
	determine whether the sound is present in the observed acoustic scene at least in part from a comparison of the representation of the observed acoustic scene with the representation of the sound (see paragraph 0016); and
	emit a selected output responsive to determining that the sound is present in the acoustic scene (see paragraph 0048). 

	Still on the issue of claim 1, Logan does not teach causing the electronic device to update the stored representation of the sound when the processor determines the sound is present in an observed acoustic scene. All the same, Goldstein discloses causing the electronic device to update the stored representation of the sound when the processor determines the sound is present in an observed acoustic scene (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan with causing the electronic device to update the stored representation of the sound when the processor determines the sound is present in an observed acoustic scene as taught by Goldstein. This modification would have reliability by providing more accurate models. 

	Further regarding claim 1, the combination of Logan and Goldstein does not explicitly teach that the reference representation of the sound comprises background impairments below a selected threshold level. All the same, Gunn discloses that the reference representation of the sound comprises background impairments below a selected threshold (see paragraph 0011). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Logan and Goldstein wherein the reference representation of the sound comprises background impairments below a selected threshold as taught by Gunn. This modification would have improved the system’s accuracy by reducing the likelihood of error as suggested by Gunn.

	
	Regarding claim 2, see paragraph 0063 of Logan.

	Regarding claim 5, see paragraph 0185 of Logan.

	Regarding claim 7, see paragraph 0103 of Logan.
	
	Regarding claim 10, see paragraph 0063 of Logan.
	Regarding claim 11, see paragraph 0060 of Logan.
	Regarding claim 12, see paragraph 0048 of Logan.

3.	Claims 20-25 rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Gunn.
	Regarding claim 20, Logan discloses a method, comprising:
	defining a reference representation of sound from another device (see paragraph 0044);
	extracting a representation of an acoustic scene and compare the representation of the observed acoustic scene with the reference representation of sound from the other device (see paragraph 0046); 
	from the comparison, determining whether sound from the other device is present the observed acoustic scene (see paragraph 0016); and
	responsive to determining sound from the other device is present, emitting a selected output (see paragraph 0048).

	Still on the issue of claim 20, Logan does not explicitly teach that the reference representation of the sound has an acoustic impairment below a selected threshold level. All the same, Gunn discloses that the reference representation of the sound has an acoustic impairment below a selected threshold level (see paragraph 0011). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan wherein the reference representation of the sound has an acoustic impairment below a selected threshold as taught by Gunn. This modification would have improved the system’s accuracy by reducing the likelihood of error as suggested by Gunn. 

	Regarding claim 21, see paragraph 0048 of Logan.
	Regarding claim 22, see paragraph 0043 of Logan.
	Regarding claim 23, see paragraph 0046 of Logan.
	Regarding claim 24, see paragraph 0063 of Logan.
	Regarding claim 25, see paragraph 0048 of Logan.
	
Allowable Subject Matter
4.	Claims 13, 14 and 16-19 are allowed while claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 3, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652